Name: COMMISSION REGULATION (EC) No 3131/93 of 10 November 1993 revoking Regulation (EEC) No 1255/93 concerning the stopping of fishing for cod by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 280/12 Official Journal of the European Communities 13. 11 . 93 COMMISSION REGULATION (EC) No 3131/93 of 10 November 1993 revoking Regulation (EEC) No 1255/93 concerning the stopping of fishing for cod by vessels flying the flag of Germany Germany or registered in Germany should therefore be permitted ; whereas consequently it is necessary to revoke Regulation (EEC) No 1255/93, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (! ), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 1255/93 (3) stopped fishing for cod in the waters of ICES division III a Kattegat by vessels flying the flag of Germany or registered in Germany ; Whereas Denmark has transferred on 22 June 1993 to Germany 80 tonnes of cod in the waters of ICES division III a Kattegat ; whereas fishing for cod in the waters of ICES division III a Kattegat by vessels flying the flag of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1255/93 is hereby revoked. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. 0 OJ No L 128, 26. 5. 1993, p. 17.